DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/19/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the npl document “IPRP for PCT/JP2017/013503” is not translated into English. For non-English documents that are cited, the following must be provided: (a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.01 and § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determining unit, an acquiring unit, a specifying unit, a providing unit, an accumulating unit, a unit, and a creating unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. None of these units have been described in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-10, claim limitations “a determining unit, an acquiring unit, a specifying unit, a providing unit, an accumulating unit, a unit, and a creating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With respect to claim 8, the applicant claims switches a display mode. It is not clear to the examiner what the applicant is trying to convey with that limitation. Is it switching on a display and displaying the route or switching the method the route is displayed or switching the display method to an undetermined state not sufficiently recited in the claim. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
With respect to claim 9, the applicant claims displays a ghost. It is not clear to the examiner what the applicant is trying to convey with that limitation. The term ghost is indefinite because it is not clear what is displayed as a ghost. Is the route, information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers at al US 2020/0284601 A1 (hence Myers) in view of Kitagishi et al US 2014/0088815 A1 (hence Kitagishi).
In re claims 1, 11, and 12, Myers discloses an interactive telematics system that identifies one or more optimum routes for a user by identifying a plurality of potential routes from a departure location to a destination (Abstract) and teaches the following:
a determining unit configured to determine the driving skill of a driver of a vehicle (Paragraph 0027); an acquiring unit configured to acquire surroundings information including information of a road surface on which the vehicle is 
However, Myers discloses that each user profile may include, for example, level of driving experience (Paragraph 0027) and doesn’t explicitly teach the following:
a determining unit configured to determine the driving skill of a driver of a vehicle, based on a driving history of the driver
Nevertheless, Kitagishi discloses a driving assist system includes a vehicle, a mobile terminal of a user who drives the vehicle, and a driving assist device (Abstract) and teaches the following:
a determining unit configured to determine the driving skill of a driver of a vehicle, based on a driving history of the driver (Fig.2, #130 and Paragraphs 0044-0045, 0065)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the driving proficiency level determining unit, as taught by Kitagishi, in order to determine a driving proficiency level of each user based on history of the OBD-based data and a driving proficiency level determination table (Kitagishi, Paragraph 0044).
In re claim 2, Myers teaches the following:
wherein the providing unit provides the driver by displaying to superpose the at least one path specified by the specifying unit on the road surface, through a visual method (Fig.3 – Fig.4)
In re claim 3, Myers teaches the following:
an accumulating unit accumulate path information regarding paths traveled by a plurality of vehicles (Fig.2, #250 and Paragraph 0031); and a unit configured to share the accumulated path information among a plurality of drivers (Fig.2, #230, #120’s)
In re claim 4, Myers teaches the following:
wherein the specifying unit specifies a new path based on the accumulated path information (Fig.2, Fig.5, and Paragraph 0055)
In re claim 7, Myers teaches the following:
wherein the specifying unit further specifies at least one path travelable by the driver on the road surface based on vehicle information (Fig.2, #244 and Paragraph 0028)
In re claim 8, Myers teaches the following:
wherein the providing unit switches a display method of the at least one path specified by the specifying unit in accordance with the driving skill (Fig.3 – Fig.4)
In re claim 9, Myers teaches the following:
wherein the providing unit displays a ghost when the at least one path specified by the specifying unit is provided (Fig.3 – Fig.4)
In re claim 10, Myers teaches the following:
wherein, in the traveling path providing system, the vehicle and an information processing device are communicably connected, the vehicle includes the acquiring unit and the providing unit, and the information processing device includes the determining unit and the specifying unit (Fig.1 and Paragraph 0035)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Kitagishi as recited above and further in view of Naboulsi US 2017/0305349 A1 (hence Naboulsi).
In re claim 5, the combination of Myers and Kitagishi discloses the claimed invention as recited above but doesn’t explicitly teach the following:
a creating unit configured to create three-dimensional map data using the accumulated path information
Nevertheless, Naboulsi discloses telematics inside and outside the vehicle, namely to the field of integrating information, communication, computing, personal data, personal interest, legal factors, etiquette, environmental factors, geographical factors, temporal factors, professional data, medical data and entertainment technologies into one pervasive integrated system (Paragraph 0003) and teaches the following:
a creating unit configured to create three-dimensional map data using the accumulated path information (Paragraph 0091, Fig.24, and Paragraphs 0186 and 0322)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the 3D map, as taught by 
In re claim 6, the combination of Myers and Kitagishi discloses the claimed invention as recited above but doesn’t explicitly teach the following:
a unit configured to acquire biological information regarding the driver while driving the vehicle, wherein the specifying unit further specifies at least one path travelable by the driver on the road surface based on the biological information
Nevertheless, Naboulsi discloses telematics inside and outside the vehicle, namely to the field of integrating information, communication, computing, personal data, personal interest, legal factors, etiquette, environmental factors, geographical factors, temporal factors, professional data, medical data and entertainment technologies into one pervasive integrated system (Paragraph 0003) and teaches the following:
a unit configured to acquire biological information regarding the driver while driving the vehicle, wherein the specifying unit further specifies at least one path travelable by the driver on the road surface based on the biological information (Paragraph 0145)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the sensors indicating a health of a driver, as taught by Naboulsi, in order to continually update the driver profile  based on feedback obtained as to the driver's driving habits, and such profile updates can be made based on real-time data, or statistical analysis (Naboulsi, Paragraph 0186).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669